PER CURIAM
We awarded this appeal to review a judgment of the Court of Appeals of Virginia holding that the Circuit Court of Rockbridge County properly refused defendant’s proffered Instruction L on “cooling off,” Instruction O on “right to arm,” and Instruction S on “relative strength and size” of the parties. Lynn v. Commonwealth, 27 Va. App. 336, 499 S.E.2d 1 (1998).
For the reasons stated on the above issues in the opinion of the Court of Appeals, we will affirm the judgment entered below.

Affirmed.